Citation Nr: 0422799	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  01-01 024 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
an acquired psychiatric disability.  


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran had active duty service from June 1971 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision rendered in July 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia, which denied the benefit 
sought on appeal.  During the pendency of this claim, the 
veteran's address changed, so the veteran's claims file was 
transferred to the RO in Roanoke, Virginia. 

Upon review of the claims file, it appears that in April 2001 
the veteran may have attempted file a claim for non-service-
connected pension benefits.  This issue is hereby referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  In a June 1993 rating decision, the RO denied the 
veteran's reopened claim of entitlement to service connection 
for an acquired psychiatric disability; the veteran did not 
file a notice of disagreement or otherwise disagreement to 
this decision.  

2.  The evidence received subsequent to the June 1993 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for an acquired psychiatric disorder.

3.  VA determined that a new VA psychiatric examination was 
necessary to determine whether the establishment of service 
connection for an acquired psychiatric disability is 
warranted; the veteran refused to participate in such an 
examination, so the examination was canceled in accordance 
with the veteran's request.


CONCLUSIONS OF LAW

1.  The March 1993 rating decision, which denied the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disability, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.302 (2003).

2.  New and material evidence has been presented to reopen a 
claim for service connection for an acquired psychiatric 
disorder.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 38 
C.F.R. §§ 3.156, 3.159 (2003).

3.  As the veteran failed to report for a VA examination in 
conjunction with his reopened claim, his claim of service 
connection for an acquired psychiatric disability is denied.  
38 C.F.R. § 3.655(a),(b) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that she 
currently suffers from an acquired psychiatric disorder that 
was incurred in or as a result of active duty service.  

A brief review of the history of this appeal is as follows:  
By a June 1993 rating decision, the RO denied the veteran's 
reopened claim of entitlement to service connection for a 
psychosis or neurosis.  The RO notified the veteran of that 
decision and his appellate rights by letter dated in June 
1993.  The veteran did not file a notice of disagreement or 
otherwise express disagreement with this decision, so the 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302.

In April 1998, the veteran renewed her claim for entitlement 
to service connection for an acquired psychiatric disability.  
In a letter dated in August 1998, the veteran was informed 
that she needed to submit new and material evidence to reopen 
her claim.  In a July 1999 rating decision, the RO denied the 
veteran's application to reopen her claims of entitlement to 
service connection for an acquired psychiatric disability on 
the basis that new and material evidence had not been 
presented.  The veteran perfected a timely appeal to this 
rating decision, which led to the present matter.  

By a July 2003 Supplemental Statement of the Case, the RO 
appears to have reopened the veteran's claim for service 
connection for an acquired psychiatric disability and 
proceeded to deny on the merits.  However, the question of 
whether new and material evidence has been received to reopen 
the claim is a question which must be addressed by the Board 
regardless of the RO's action because it goes to the Board's 
jurisdiction to adjudicate the underlying merits of the 
claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
There is no prejudice to the veteran by proceeding with an 
analysis of new and material evidence, as the Board finds 
that the record contains sufficient evidence to reopen the 
claim. 

At this point, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Among other things, the VCAA amended 38 U.S.C.A. § 5103 to 
clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (requiring VA to 
notify the veteran of what evidence he was required to 
provide and what evidence VA would attempt to obtain).  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted.  See 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

In addressing whether the requirements under the VCAA were 
met in this case, the Board finds that there is sufficient 
evidence to reopen this matter and examine the case on the 
merits.  Therefore, as to the limited issue of reopening this 
appeal, the Board finds that to the extent that the VCAA may 
not have been fully satisfied, there is no prejudice to the 
veteran in this regard, because that matter is being resolved 
in the veteran's favor.  The Board will address the merits of 
the case, including VCAA compliance, herein.  

At the outset, the Board notes that there has been a 
regulatory change pertaining to the definition of new and 
material evidence with respect to claims made on or after 
August 29, 2001.  38 C.F.R. § 3.156(a); see 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  However, as the veteran filed his 
claim prior to this date, the earlier version of the law 
remains applicable in this case.  

According to applicable law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran 
seeks to reopen a final decision, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the 
concept of a well-grounded claim).  

Since the time of the RO's prior final denial in this case, 
significant amounts of medical records have been associated 
with the veteran's claims file.  This includes private 
medical records, medical records from the Social Security 
Administration (SSA), and VA medical records, all of which 
establish that the veteran currently suffers from psychiatric 
illness, variously diagnosed as bipolar disorder, major 
depressive disorder, and depression.  Such evidence is new 
and material because at the time of the RO's final decision 
in June 1993, the RO had determined that there was no 
evidence of record establishing that the veteran had a 
diagnosed psychiatric disability.  As this evidence was not 
previously submitted, bears directly and substantially upon 
the specific matter under consideration, is neither 
cumulative nor redundant, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim, the Board is satisfied that new and material evidence 
was presented to reopen the claim for service connection for 
an acquired psychiatric disability. 

Before turning to the merits of the case, the Board takes a 
moment to address the VCAA considerations.  Among other 
things, the VCAA heightens VA's duty to assist, including the 
duty to notify and to obtain information relevant to a claim.  
In the present case, the veteran was notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to the benefit sought on appeal.  The Board 
concludes that the discussions in the RO's numerous letters 
to the veteran, including the letters dated in September 2001 
and March 2003, and the July 1999 rating decision, January 
2001 Statement if the Case, and July 2003 Supplemental 
Statement of the Case have informed the appellant of the 
information and evidence necessary to substantiate his claim, 
and have therefore satisfied the notification requirements.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring VA to notify the veteran of what evidence he was 
required to provide and what evidence the VA would attempt to 
obtain).  The September 2001 and March 2003 letters 
specifically informed the veteran of the type of evidence she 
needed to substantiate her claim, as well as what information 
the veteran would need to obtain and what the RO would 
attempt to obtain.  Indeed, the Board notes that subsequent 
to the September 2001 letter additional relevant VA medical 
records were obtained.  With regard to the type of evidence 
identified by the RO in the March 2003 letter, the veteran 
specifically responded that she had "no idea where Dr. M. 
resides, or even if he is still practicing medicine, or for 
that matter if he is still alive.  During the period of 72-78 
he practiced in Martinsville, VA."  In the July 2003 
Supplemental Statement of the Case, the RO explained to the 
veteran that it tried to obtain evidence from Dr. M., and 
suggested that your reply was insufficient to enable VA to 
obtain any medical records from Dr. M. 

Therefore, the RO has fulfilled the duty to notify and assist 
requirements of the VCAA.  Throughout this appeal, VA has 
assisted the appellant in obtaining relevant evidence.  The 
record contains the veteran's service medical records, 
service personnel records, VA medical records, SSA records, 
and private medical records.  The Board has reviewed all of 
the evidence and finds it is adequate for purposes of the 
issues decided in this appeal.  In short, VA has secured or 
taken all necessary action to secure all relevant records 
identified by the veteran (as documented in the record) and 
the Board is unaware of any additional evidence that should 
be obtained prior to proceeding with the decisions rendered 
on this appeal. 

While the Board is aware that this notice is not the pre-
adjudicatory notice of VCAA rights contemplated by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  However, 
since the initial unfavorable decision in this pending matter 
was rendered in July 1999 - prior to the enactment of the 
VCAA - the initial notice of VCAA rights need not be pre-
adjudicatory in nature under the circumstances of this case.  
See generally Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. June 24, 2004); VAOPGCPREC 7-2004.   

The Court of Appeals for Veterans Claims (CAVC) has also 
held, in part, that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The fourth 
element of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  In appeals that arise before the 
Board, "the Board must ensure that complying notice is 
provided unless the Board makes findings regarding the 
completeness of th`e record or as to other facts that would 
permit the CAVC to conclude that the notice error was 
harmless . . ."  VAOPGCPREC 7-2004; See also Pellegrino v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004).

In this case, although the September 2001 VCAA notice letter 
that was provided to the appellant does not contain the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her or his claim.  The also Board 
notes that the July 1999 rating decision, January 2001 
statement of the case, July 2003 supplemental statement, and 
various letters from the RO to the veteran fully apprised the 
veteran of the need to submit any evidence relevant to his 
claim.  

The Board reiterates that all the VCAA requires is that the 
duty to notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard, 4 Vet. 
App. 384; Sutton, 9 Vet. App. 553; see also 38 C.F.R. 
§ 20.1102 (harmless error).  In this case, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  VAOPGCPREC 7-2004; 
See also Pellegrino v. Principi, No. 01-944 (U.S. Vet. App. 
June 24, 2004).

Therefore, to decide the appeal would not be prejudicial 
error to the claimant.

Moreover, the Board notes that as part of VA's duty to assist 
the veteran under the VCAA, the RO informed her in its March 
2003 letter that should a VA examination be required, the 
provisions of 38 C.F.R. § 3.655.  Specifically, the veteran 
was informed that when a claim is a reopened claim for a 
benefit that had been previously disallowed, and entitlement 
to that benefit cannot be established or confirmed without a 
current VA examination or reexamination and a claimant, 
without good cause, fails to report for such examination or 
reexamination, the claim shall be denied.  38 C.F.R. 
§ 3.655(a),(b).  

In this case, the veteran's claim of entitlement to service 
connection for an acquired psychiatric disability had been 
reopened by the RO in July 2003 after it had been previously 
disallowed by the Board in June 1993.  During the pendency of 
the present claim, the RO determined that a VA examination 
was necessary for a determination as to whether the 
establishment of service connection for an acquired 
psychiatric disability is warranted, consistent with 
38 U.S.C.A. § 5103A(d) of the VCAA.  (For reasons set forth 
later in this decision, the Board agrees that a VA 
psychiatric examination was required under the circumstances 
of this case in order to afford the veteran any chance of 
being awarded service connection.)  However, by letter dated 
in June 2003, the veteran canceled the scheduled VA 
examination because she believed VA did not have the right to 
schedule such an examination.  As the veteran refuses to 
attend a required VA examination, the Board concludes, in the 
first instance, that the veteran's claim of entitlement to 
service connection for an acquired psychiatric disability 
must be denied in accordance with 38 C.F.R. § 3.655(a),(b).  

As detailed in the discussion below, the Board otherwise 
finds that in the absence of a new VA psychiatric examination 
- which was requested by the RO but refused by the veteran - 
service connection for an acquired psychiatric disability is 
not warranted based on the evidence of record.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury was incurred in service is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after military 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  However, a personality 
disorder is not a disease for compensation purposes.  
38 C.F.R. §§ 3.303, 4.127.

The service medical records (SMRs) show that the veteran was 
discharged due to her diagnosis of "hysterical 
personality."  A February 1972 hospital discharge summary 
states that since she had two episodes of hysterical 
personality disorder in 5 months, "and because she dislikes 
the area and military duty, separation appears to be in her 
best interest as well as the military's."

Subsequent to separation from service, the claims file 
reveals that the veteran was first diagnosed with a 
psychiatric disability (depression) about nine years after 
her separation from service, as detailed by a private 
hospital discharge dated in April 1981.

The claims file does not show any further diagnoses or 
treatment for psychiatric illness until 1993.  From 1993 
through 2000, the claims file shows that the veteran has 
received care from VA and private health care professionals 
for psychiatric illness, variously diagnosed as bipolar 
disorder, depression, and dysthymic disorder.  In 1999 the 
SSA adjudged the veteran disabled by a primary diagnosis of 
"Affective Disorders." 

The Board finds that the medical evidence of record clearly 
shows that the veteran suffers from an acquired psychiatric 
disability.  However, in order for the veteran to be awarded 
service connection, it must first be shown that she currently 
suffers from a psychiatric disability that is related to 
service.  However, the medical evidence fails to link the 
veteran's psychiatric illness to the veteran's active duty 
service.  While some of the records recount, by history 
provided by the veteran, that her currently diagnosed mental 
illness began during military service, the record contains no 
objective statement or opinion from a medical professional 
that the veteran's psychiatric disability is associated with 
the personality disorder she had in service, or is otherwise 
related to active duty service.  

This is precisely why the RO scheduled a VA psychiatric 
examination for the veteran to attend:  To obtain an opinion 
as to whether her currently diagnosed psychiatric disability 
is related to service.  The veteran's refusal to attend the 
examination precluded the opportunity for evidence that could 
have possibly established the medical link necessary for her 
be awarded service connection.  

Upon review of all of the medical evidence, the veteran's 
written statements, and the applicable laws and regulations, 
the Board finds that service connection for an acquired 
psychiatric disability is not warranted.  At present, there 
is no objective medical evidence to show that the veteran's 
currently diagnosed psychiatric disability is related to 
service.  As there is no evidence aside from the veteran's 
own statements that she had psychiatric disability that is 
related to service, and as she is not a medical professional, 
her statements alone are not sufficient to link any current 
psychiatric disability to its incurrence during service.   
Questions requiring such diagnostic skills must be addressed 
by medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, the Board finds that the preponderance of 
the evidence is against the veteran's claim for entitlement 
to service connection for an acquired psychiatric disability. 


ORDER

Entitlement to service connection for an acquired psychiatric 
disability is denied. 



	                        
____________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



